DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Response to Restriction Requirement, filed 05/31/2022, has been entered.

      Upon reconsideration, the election of species has been withdrawn.

       Claims 33-36 and 38-56 are pending and are under consideration.

       Claims 1-32 and 37 have been canceled previously.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
-- METHODS OF TREATING COMPRISING ADMINISTERING 
    ANTI-C5 ANTIBODIES  -- . 

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  
   
     As indicated previously in priority USSN 15/621,689, now U.S. Patent No. 10,633,434, 
     due to high polymorphism of antibodies, the claimed anti-C5 antibodies comprising the specific SEQ ID NOS. that define CDRs and heavy/light chains of particular anti-C5 antibodies are deemed structurally distinct on the amino acid basis. 
    These specifically claimed amino acids of the particular anti-C5 antibodies do not appear to known or taught in the prior art. 
    The prior art neither suggest or teaches the specific anti-C5 antibodies defined by specific SEQ ID NOS. having the exact chemical structure of the relevant amino acids for the anti-C5 antibodies.  
   
     In turn, the claimed methods of treating or ameliorating at least one symptom or indication of a disease or disorder associated with C5 in a human subject in need thereof comprising the claims ani-C5 antibodies are deemed free of the prior 


    Accordingly, the claims 33-36 and 38-56 are deemed allowable.

     

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844. The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 8, 2022